                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
EDWARD BERNARD BURGESS, JR.,

                          Plaintiff,
      v.                                            Case No. 20-cv-1352-pp

LT. JONES,

                        Defendant.
____________________________________________________________________________

ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION
  TO EXTEND TIME TO PAY INITIAL PARTIAL FILING FEE (DKT NO. 12)
 AND DENYING PLAINTIFF’S LETTER MOTION TO WAIVE FILING FEE AND
                     APPOINT COUNSEL (DKT. NO. 13)
______________________________________________________________________________

      Plaintiff Edward Bernard Burgess, Jr. is representing himself in this civil

rights lawsuit, in which he alleges that the defendant violated his due process

rights in connection with a misconduct hearing. On September 16, 2020, the

court ordered that by October 7, 2020, the plaintiff must pay an initial partial

filing fee of $14.83. Dkt. No. 7. The Prison Litigation Reform Act (PLRA)

requires a prisoner plaintiff to pay the full filing fee, but he may do so in

installments if he satisfies certain requirements. 28 U.S.C. §1915(b)(1). One of

those requirements is that he pay an initial partial filing fee, the amount of

which is determined by a formula in the PLRA.

      The plaintiff did not pay the initial partial filing fee as ordered. Instead,

he filed a letter asking to extend the deadline by which he had to pay it. Dkt.

No. 8. The court granted the request and extended the deadline until November

20, 2020. Dkt. No. 10. The plaintiff then filed a motion asking for more time,


                                         1

           Case 2:20-cv-01352-PP Filed 01/27/21 Page 1 of 8 Document 14
stating, “I wish to waive the filing fee [and] if not, then please give me more

time.” Dkt. No. 12. He reiterated his request for waiver of the filing fee in

another letter, which the court received on January 11, 2021. Dkt. No. 13.

      Courts may not dismiss the lawsuit of a prisoner who lacks the ability to

pay an initial partial filing fee. See 28 U.S.C. §1915(b)(4) (“In no event shall a

prisoner be prohibited from bringing a civil action . . . for the reason that the

prisoner has no assets and no means by which to pay the initial partial filing

fee.”). The court has the authority to waive a plaintiff’s initial partial filing fee

under 28 U.S.C. §1915(b)(4), but only if a plaintiff lacks both the “assets” and

the “means” to pay it. The Court of Appeals for the Seventh Circuit has

explained that “[i]t is not enough that the prisoner lacks assets on the date he

files.” Newlin v. Helman, 123 F.3d 429, 435 (7th Cir. 1997), overruled in part on

other grounds by Walker v. O’Brien, 216 F.3d 626, 628–29 (7th Cir. 2000), and

Lee v. Clinton, 209 F.3d 1025, 1027 (7th Cir. 2000). If that were the case, a

prisoner could avoid paying the initial partial filing fee by spending what is in

his trust account before filing his lawsuit. A prisoner’s “means” is construed

broadly. A prisoner may lack “assets” but still have “means” to pay the fee.

      Since December 30, 2019, the plaintiff has filed four lawsuits in this

district: Case No. 19-cv-1901 (filed December 30, 2019); Case No. 20-cv-1352

(filed September 1, 2020); Case No. 20-cv-1375 (filed September 4, 2020); and

Case No 20-cv-1444 (filed September 15, 2020). In each case, he has asked the

court to waive the initial partial filing fee. In the first case—Case No. 19-cv-

1901—Magistrate Judge William E. Duffin declined several times to waive the


                                           2

         Case 2:20-cv-01352-PP Filed 01/27/21 Page 2 of 8 Document 14
initial partial filing fee because in the six months before he filed the case, the

plaintiff received over $700 in deposits, but spent almost all of it on phone

calls. Case No. 19-cv-1901 at Dkt. No. 16, pp. 2-3. Finally, on July 23, 2020,

after over six months of the plaintiff asking the court to waive the initial partial

filing fee and the court declining to do so, this court waived the fee and

required the plaintiff to pay the full $350 filing fee over time. Id. at 9.

      Less than two months later, on September 1, 2020, the plaintiff filed this

lawsuit. After the court ordered the plaintiff to pay $14.83 as an initial partial

filing fee, the court received on October 13, 2020 the plaintiff’s letter asking the

court to waive the initial partial filing fee or give him more time to pay it. Dkt.

No. 8. While the plaintiff’s trust account statement for January through August

2020 shows that as of the end of August he did not have enough money to pay

the initial partial filing fee, that document also shows that the plaintiff has

continued his habit of spending almost all of his money on phone calls. Dkt.

No. 5. In the months leading up to the filing of the complaint in this case, the

plaintiff received deposits of $50 in February, $45 in March, $90 in May, $110

in June and $200 in July—a total of $495. Id. He also received “return credits”

totaling $42.34. Id. He spent most that money on phone calls. Id. The events he

describes in his complaint occurred in May and August 2020; between the date

of the May incident and the dates of the August incidents, he received $360 in

deposits and $42 in return credits and spent all that money. Though the

plaintiff said in November that he had not received any money in months, dkt.

no. 12, and said in January that he still could not pay the filing fees, dkt. no.


                                          3

         Case 2:20-cv-01352-PP Filed 01/27/21 Page 3 of 8 Document 14
13, the fact remains that the plaintiff spent a significant amount of money on

phone calls before filing this lawsuit—just like he did before filing the 2019

lawsuit.

      The more recent trust account statement made clear to the court that the

plaintiff had not been truthful with the court about not having enough money

to pay the initial partial filing fee in Case No. 19-cv-1901. All along, the plaintiff

has been receiving deposits—in some cases, significant deposits. Rather than

use those deposits to pay court filing fees for cases he has chosen to file, he

used those deposits to make phone calls and buy things from the canteen. It is

the plaintiff’s prerogative to decide how he wants to spend his money. But his

choice is between spending his money on phone calls or proceeding with his

court cases. And he is obligated to tell the court the truth about the money he

has available. On January 26, 2021, the court issued an order to show cause

in that case, requiring the plaintiff to show cause why the court should not

dismiss that case for the plaintiff’s misrepresentations about his ability to pay

the initial partial filing fee in Case No. 19-cv-1901. If the plaintiff does not

provide the court with a satisfactory explanation by March 5, 2021, the court

will dismiss Case No. 19-cv-1901.

      Courts must consider not only a plaintiff’s current assets—the money he

has right now—but the money he earned, received, etc. over the six months

before he filed his lawsuit when calculating the initial partial filing fee and

when determining whether it is appropriate to waive an initial partial filing fee.




                                          4

           Case 2:20-cv-01352-PP Filed 01/27/21 Page 4 of 8 Document 14
In the months leading up to the filing of this lawsuit, the plaintiff received more

than enough to pay the initial partial filing fee.

      Because the plaintiff has consistently used all the money he receives for

phone calls and canteen purchases, the court will not waive the initial partial

filing fee, but it will grant his motion to the extent he asks for more time to pay

the fee. If the plaintiff wants to proceed with this case, he must pay the initial

partial filing fee of $14.83 in time for the court to receive it by the end of the

day on March 26, 2021. If the plaintiff has depleted the funds in his regular

account, he may pay the fee out of his release account if there are sufficient

funds in that account. Alternatively, the plaintiff may voluntarily dismiss this

lawsuit and refile it later (subject to the relevant statute of limitations). If the

court does not receive the initial partial filing fee by the end of the day on

March 26, 2021, the court will dismiss the case without prejudice.

      The plaintiff also has asked the court to appoint a lawyer to represent

him. Dkt. No. 13. He says he has searched for a lawyer to represent him on all

the cases but was moved shortly thereafter. Id. at 1. He says that he cannot

prove he has looked for a lawyer because his paperwork was not moved with

him when he was flown to Cimarron Correctional Facility in Cushing,

Oklahoma. Id.

      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford a lawyer. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866-67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a


                                           5

         Case 2:20-cv-01352-PP Filed 01/27/21 Page 5 of 8 Document 14
difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

volunteer for these cases.” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish,

et al., 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit Auth.,

930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show he

contacted at least three lawyers and provide the court with (1) the lawyers’

names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      When considering the second element, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490-91. The court “must consider the


                                          6

         Case 2:20-cv-01352-PP Filed 01/27/21 Page 6 of 8 Document 14
plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d 871.

      Because the plaintiff is in transit between facilities and his paperwork

did not go with him, the court will take him at his word that he has tried to

find a lawyer on his own. But the court concludes that it is too early in the

litigation to determine whether the plaintiff needs a lawyer. The plaintiff has

not provided any explanation for why he cannot litigate the case himself. He

has not described his education level, his litigation experience, his

psychological or physical limitations. The court knows from the plaintiff’s

federal criminal case that he is thirty years old, that as of the September 2020

presentence report he was in good health with no history of chronic conditions,

that he has a history of depression, that he completed the twelfth grade and

that he was enrolled in some technical and college classes, though he earned

no credits. United States v. Burgess, Case No. 19-cr-42 at Dkt. No. 117. So far,

the court has been able to read and understand everything the plaintiff has

filed. He communicates clearly. And at this stage of the case, there is nothing

for the plaintiff to do but pay the initial partial filing fee. After that, the court

will screen his complaint and, if the court believes he has stated a claim, will

order the complaint served on the defendant. The defendant then will have an


                                           7

         Case 2:20-cv-01352-PP Filed 01/27/21 Page 7 of 8 Document 14
opportunity to answer. If the case proceeds and it appears to the court that the

plaintiff is not capable of handling it himself, the court will revisit the plaintiff’s

request to appoint counsel.

      The court GRANTS the plaintiff’s motion for an extension of time to pay

the filing fee. Dkt. No. 12.

      The court DENIES the plaintiff’s request to waive the initial partial filing

fee. Dkt. No. 12.

      The court ORDERS that the plaintiff must pay the initial partial filing fee

of $14.83 in time for the court to receive it by the end of the day on March 26,

2021. If the court does not receive the initial partial filing fee by the end of the

day on March 26, 2021, the court will dismiss the case without prejudice.

      The court DENIES the plaintiff’s second request to waive the filing fee.

Dkt. No. 13.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 13.

      Dated in Milwaukee, Wisconsin, this 27th day of January, 2021.

                                        BY THE COURT:



                                        __________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                           8

         Case 2:20-cv-01352-PP Filed 01/27/21 Page 8 of 8 Document 14
